Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the data acquisition unit and the data copy management unit in claims 1, 5-7 and 11-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “high” in claims 1 and 7 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim discusses the copying of data do different locations when access is “high” and copies additional data to an additional location when access is high. Not only is it not clear what would be considered a high number of accesses, but it is also unclear whether this “high” threshold is the same amount for the two different copying of data.
	Claims 3 and 9 recite that “the third volume is provided for each host”. However, claim 1 recites that only data for a specific host may be copied to said third volume. Therefore, it is unclear how the volume is provided for each host, but only data from one specific host may be stored thereon.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jenkins et al. (US 2014/0351208).

Regarding claim 1, Jenkins discloses an information processing apparatus in a hybrid cloud system including hosts provided in a cloud and a storage apparatus which is provided at a location other than the cloud and from and to which the hosts read and write data [see Fig. 1 & paragraph 14; number of clients running on multiple servers make accesses to shared storage volume], the information processing apparatus managing a configuration of the storage apparatus and comprising: 
a data acquisition unit that monitors occurrence of scale-out of the hosts in the cloud, manages access frequency from the hosts to each piece of the data stored in the storage apparatus, and acquires storage information about a load on the storage apparatus from the storage apparatus [see paragraphs 17-18 & 34-35; storage controller may determine usage information to determine which data has been more frequently accessed and to determine a load on the system and storage devices/volumes]; and a data copy management unit that manages copying of the data in the storage apparatus, wherein if the data acquisition unit detects the scale-cut at the hosts and determines based on the storage information that a first volume, which stores the data from the hosts, in the storage apparatus has a high load, the data acquisition unit issues an instruction to the data copy management unit to copy the data [see paragraphs 17-18 & 41-42 based on access frequency and load, frequently accessed data may be copied from the primary storage volume to a performance assistance drive (interpreted as a second volume)]; and wherein if the data copy management unit receives the instruction from the date acquisition unit to copy the data stored in the first volume, the data copy management unit issues an instruction to the storage apparatus, on the basis of the access frequency from the hosts to each piece of the data stored in the first volume, to copy the data, regarding which the access frequency from each host to the data is high, to a second volume which is different from the first volume and copy the data [see paragraph 17; frequently accessed data is copied from a first volume to a first performance assistance drive (second volume), regarding which the access frequency from a specified one of the hosts is high, to a third volume which is different from the first volume and the second volume [see paragraph 38; frequently accessed data is copied from first performance assistance drive (second volume) to a second performance assistance drive (third volume). 

Regarding claim 6, Jenkins discloses the information processing apparatus according to claim 1, wherein the data acquisition unit also monitors occurrence of scale-in of the hosts in the cloud: and wherein if the data acquisition unit detects the scale-in and determines based on the storage information that the first volume has a low load, the data acquisition unit issues an instruction to the data copy management unit to delete each piece of the data which is copied to the second volume or the third volume; and wherein if the data copy management unit receives the instruction from the data acquisition unit to delete the data, the data copy management unit issues an instruction to the storage apparatus to delete the second volume and the third volume [see paragraphs 26 & 37-38; if usage information indicates a reduced load (scale-in), any number of performance assistance drives may be powered down and the data is erased when a performance assistance drive is re-activated]. 

Claims 7 and 12 recite the same limitations of claims 1 and 6 and are rejected using the same reasoning as above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins in view of Matsumura et al. (US 2011/0314220).

Jenkins discloses the information processing apparatus of claim 1 as described above, Jenkins further discloses any appropriate RAID configuration that satisfies particular system requirements [see paragraph 16].

Jenkins does not expressly disclose the first second or third volume being divided into RAID groups.

Matsumura discloses a storage system in which logical volumes may be divided into different RAID groups, and data may be moved between RAID groups based on access frequency [see Fig. 7 & paragraphs 8, 41 and 70].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Matsumura in the system of Jenkins so that the volumes are implemented as RAID groups.

The motivation for doing so would have been ensure that redundancy of data is properly maintained amongst logical volumes [see Matsumura, paragraph 37].

Therefore, it would have been obvious to combine Matsumura with Jenkins for the benefits listed above, to obtain the invention as specified in claims 2-5 and 8-11.

	
	
Regarding claim 3, the combination discloses the information processing apparatus according to claim 2, wherein the third volume is provided for each host [see Jenkins, paragraphs 15 and 18 access request for data from the clients/servers may be services from either the storage volume or any of the performance assistance drives (second and third volumes)]. 

Regarding claim 4, the combination discloses the information processing apparatus according to claim 3, wherein the third volume for each host is set in each of the third RAID groups which are configured by storage areas provided by the respective storage devices and are different from each other [see Matsumura, Fig. 7 & paragraphs 8, 41 and 70 RAID groups that make up logical volumes are distinct from one another]. 

Regarding claim 5, the combination discloses the information processing apparatus according to claim 4, wherein if the second volume or the third volume that is to be a copy destination of the data which is a copy target does not exist in the storage apparatus, the data copy management unit causes the second volume or the third volume to be created in the storage apparatus and issues an instruction to the storage apparatus to copy the data, which is the copy target, to the second volume or the third volume [see Jenkins, paragraphs 25-26; if performance assistance drive is needed, the drive may be activated or re-activated and data is copied over]. 

Claims 8-11 recite the same limitations of claims 2-5 and are rejected using the same reasoning as above.



	CLOSING COMMENTS
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure generally teach various systems and methods for copying high access frequency data in an attempt to balance loads.

	Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN BERTRAM/Primary Examiner, Art Unit 2137